Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 10-12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Momoi et al. (US 2002/0024152) in view of Delprat et al. (US 2007/0216042), Yamazaki et al. (US 2008/0054269) and Ohmi et al. (US 2003/0073278).
	In re claim 10
a crystalline silicon base layer 2 (i.e. a silicon substrate having crystalline [0029]), wherein the crystalline silicon base layer 2 comprises a planar deposition surface;
a silicon oxide layer 3 (i.e. a buried insulating layer comprising SiO2 layer, [0122], [0140]), with a thickness of at least two molecular layers (e.g. more than 1 µm in thickness, [0122], which is more than two molecular layers thick, as evidenced by Ohmi et al. who suggested that one molecular layer of silicon oxide is 0.3 nm, [0429]; note: 1 µm = 1000 nm, and 1000 nm >> (0.3 nm x2), on the crystalline silicon base layer 2; and
a crystalline silicon top layer 4 (i.e. a single-crystal semiconductor layer composed of silicon, [0029]) on the crystalline silicon oxide layer 3.
                   
    PNG
    media_image1.png
    251
    537
    media_image1.png
    Greyscale

	In re claim 10, Momoi et al. are silent as to the silicon oxide layer 3 being a crystalline silicon oxide, but do teach that the silicon oxide layer (e.g. layer 3 in Fig, 3 or layer 14 in Figs. 12E and 13E) is formed by performing a thermal oxidation ([0159], [0167], [0210], [0233]) with respect to the underlying crystalline silicon layer (e.g. similar to layer 13 in Fig.12C, [0158]).   The issues is whether or not the thermally-oxidized formed silicon oxide can be a crystalline-state.  
crystalline silicon oxide layer 3 by performing the thermal oxidation with respect to the underlying silicon base layer 1 ([0029], i.e. the thermally-oxidized formed silicon oxide layer 3 “presents good crystalline properties.” ).
          
    PNG
    media_image2.png
    188
    598
    media_image2.png
    Greyscale

	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to recognize that, in light of Delprat’s teachings, the silicon oxide layer 3 of Momoi would be a crystalline silicon oxide layer, this is because the same process (i.e. using thermal oxidation technique to oxidize the underlying crystalline silicon layer) would naturally produce the same resultant (i.e. crystalline silicon oxide layer). 
	Still, Momoi is silent as to the deposition surface of the crystalline silicon base layer 2, which is a single-crystal silicon substrate [0029], has a crystal orientation.  In this regard, Yamazaki et al., in an analogous art of SOI technique, specifically teach that the single-crystal silicon substrate has been widely used in the semiconductor structure and has a crystal orientation of <100> ([0010]).  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to recognize that the crystalline silicon base layer 2 of Momoi has the crystal 

	In re claim 11, as the result of combined teachings stated in the rejection against claim 10, Momoi et al., Delprat et al., Yamazaki et al. and Ohmi et al teach further comprising a cap layer on the crystalline silicon top layer 4 (Note: the semiconductor layer 4 can be a laminate of plural layers, [0127] in Momoi, which means that an upper layer of the plural layers would act as the cap layer on the crystalline silicon top layer).

	In re claim 12, as the result of combined teachings stated in the rejection against claim 10, Momoi et al., Delprat et al., Yamazaki et al. and Ohmi et al implied that the cap layer has a thickness of 1 ~50 nm, because the laminated semiconductor layer 4 has a total thickness of about 10 nm ~ 100 µm ([0127]), which includes the cap layer, which implies that the cap layer has the thickness falling the claimed range of 1~500 nm. 
	In re claim 15, Yamazaki reference remedy the deficiencies of Momoi, because Yamazaki et al. teach that the crystal orientation of the crystalline silicon layer is <100> ([0010]).

	In re claim 18, Momoi teaches that the deposition surface of the crystalline silicon base layer 2 is planar (Fig. 3).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 10-12, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Waite et al. (US 2006/0118918) in view of Delprat et al. (US 2007/0216042) and Kashiwagi et al. (US 6,797,323).
	In re claim 10, Waite et al., in Fig. 7 and corresponding text, teach a semiconductor structure comprising a silicon-on-insulator layer structure with crystalline silicon oxide SiOx as the insulator material, comprising:
a crystalline silicon base layer 18 (i.e. a crystalline silicon substrate 18, as the silicon substrate has its specific crystal orientation, [0023], which means that the silicon substrate 8 is a crystalline silicon material), wherein the crystalline silicon base layer 18 comprises a deposition surface having a crystal orientation
a silicon oxide layer 14 ([0022], a silicon oxide layer is formed by thermal oxidation), with a thickness on the crystalline silicon base layer 18; and
a crystalline silicon top layer 19 (i.e. a silicon layer 19 having a specific crystal orientation, [0027], which means that the silicon layer 19 is a crystalline silicon layer) on the crystalline silicon oxide layer 14.
              
    PNG
    media_image3.png
    294
    541
    media_image3.png
    Greyscale

	In re claim 10, although Waite et al. do not expressly teach that the silicon oxide layer 14 is a crystalline silicon oxide, Waite et al. do teach that the silicon oxide layer 14 is formed via a conventional thermal oxidation ([0022]) with respect to the underlying crystalline silicon substrate 12 (Fig. 1).   
	In this regard, Delprat et al. provided the support that the silicon oxide formed by thermal oxidation is the crystalline silicon oxide.   Delprat et al. teach providing the silicon base layer 1 ([0028]), which has the same composition as that of Waite; and forming the crystalline silicon oxide layer 3 by performing the thermal oxidation with respect to the underlying silicon base layer 1 ([0029], i.e. the thermally-oxidized formed silicon oxide layer 3 “presents good crystalline properties.” ).  
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to recognize that, in light of Delprat’s 
	Still, in re claim 10, Waite et al. in view of Delprat et al. do not expressly teach that the thickness of the crystalline silicon oxide layer 14 is at least two molecular layers.   However, one of the ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that the thickness of the thermally-formed silicon oxide is dependent upon the thermal oxidation operating parameters, as evidenced by Kashiwagi et al.  In this regard, Kashiwagi et al. teach that the thermal oxidation temperature can be adjusted for controlling the thickness of the silicon oxide layer (col. 15, lines 15-20).   Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply Kashiwagi’s teachings to the formation of the silicon oxide layer of Waite in view of Delprat et al. for the purpose of achieving a desired thickness as claimed.  
	
	In re claim 11, as the result of the combined teachings for rejecting claim 10, Waite et al., in Fig. 7 and corresponding text, teach further comprising a cap layer 24 (i.e. a silicon oxide, [0027] and Fig. 7) on the crystalline silicon top layer 19.

	In re claim 12, the selection of the cap layer is obvious because it is a matter of determining optimum process condition by routine experimentation with a limited number of species.  In re Jones, 162 USPQ 224 (CCPA 1955)(the selection of optimum ranges within prior art general conditions is obvious) and In re Boesch, 205 USPQ 215 critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See M.P.E.P. 2144.05, III 

	In re claim 14, Waite et al., in Fig. 7 and corresponding text, teach that the cap layer 24 comprises a silicon dioxide ([0027]).

	In re claim 15, Waite et al., in Fig. 7 and corresponding text, teach that the crystal orientation is <100> ([0023]). 

	In re claim 18, Waite et al., in Fig. 7 and corresponding text, teach that the deposition surface of the crystalline silicon base layer 18 is planar.

8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Momoi et al. (US 2002/0024152) in view of Delprat et al. (US 2007/0216042), Yamazaki et al. (US 2008/0054269) and Ohmi et al. (US 2003/0073278), as applied to claim 10, and further in view of Aoyama et al. (US 2011/0111580).
	In re claim 20, although the combined teachings of Momoi et al, Delprat et al., Yamazaki et al. and Ohmi et al. are silent as to the crystalline silicon base layer (i.e. the silicon substrate) being a three-dimensional structure, the crystalline silicon base layer having three-dimensional structure has been used in the art for the advantage of improving the performance of the semiconductor device when the semiconductor structure is used in the semiconductor device, as evidenced by Aoyama et al., wherein . 

9.	Claims 10-12, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Waite et al. (US 2006/0118918) in view of Delprat et al. (US 2007/0216042) and Kashiwagi et al. (US 6,797,323), as applied to claim 10, and further in view of Aoyama et al. (US 2011/0111580).
	In re claim 20, although the combined teachings of Waite et al., Delprat et al. and Kashiwagi et al. are silent as to the crystalline silicon base layer (i.e. the silicon substrate) being a three-dimensional structure, the crystalline silicon base layer having three-dimensional structure has been used in the art for the advantage of improving the performance of the semiconductor device when the semiconductor structure is used in the semiconductor device, as evidenced by Aoyama et al., wherein the silicon substrate has different plane orientations ([0031]), which means the silicon substrate has the three-dimensional structures.  As such, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the crystalline silicon base layer of Waite et al., Delprat et al. and Kashiwagi et al.. with the crystalline silicon base layer having three-dimensional structure, as . 

Claim Objections
10.	Claims 13 and 16 are objected to because of the following informalities:  editorial error appears at line 19.  

    PNG
    media_image4.png
    175
    853
    media_image4.png
    Greyscale

Claim 16 is also objected to, as it depends on claim 13.
Appropriate correction is required.

Allowable Subject Matter
11.	Claims 1-9, 17 and 19 are allowed.
12.	Claims 13 and 16 would be allowable if the objection is overcome.
13.	The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2004/0002200.   The improvement comprises supplying, while keeping the silicon substrate in the oxidation temperature, with an oxidation pressure Po in the range of 1 x 10-8 to 1 x 10-4 mbar in the vacuum chamber, molecular oxygen O2 into the vacuum chamber with an oxygen dose Do in the range of 0.1 to 1000 Langmuir (L); whereby at least part of the molecular oxygen supplied into the vacuum chamber is adsorbed onto the deposition surface and diffuses 
	In re claim 13, it is a product-by-process claim with the novel processing steps as recited in claim 1.

Response to Arguments
14.	Applicant’s arguments, submitted on 1/28/22, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In particular, the Applicant argued that none of cited art, as stated in the previous office action, teaches that “the crystalline silicon base layer comprises a deposition surface having a crystal orientation.”   However, newly cited reference, Yamazaki et al. (US 2008/0054269), would remedy the deficiencies of previously-cited prior art.  
	In addition, the Applicant asserted that Niwa reference failed to remedy the deficiencies of other cited art.  To be more clear, a newly-cited reference, Delprat et al. (US 2007/0216042), has provided the evidence that the thermally-oxidized formed silicon oxide has crystalline state, as stated above.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 2, 2022



/HSIEN MING LEE/